                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF IOWA
                                   WESTERN DIVISION

JOHN DOE,

                                                         CASE NO. 19-cv-4082
                 Plaintiff(s),
                                                JOINT MOTION TO CONTINUE RULE 26
vs.                                                     FILING DEADLINE

DORDT UNIVERSITY f/k/a DORDT
COLLEGE, DORDT UNIVERSITY
BOARD OF TRUSTEES; HOWARD
WILSON, individually and as agent for
Dordt University; ROBERT TAYLOR,
individually and as agent for Dordt
University; DEREK BUTEYN,
individually and as agent for Dordt
University; and ERIN OLSON,
individually and as agent for Dordt
University,

                 Defendant(s).


        Plaintiff, John Doe, by and through his counsel of record, Adrienne Levy, and

Defendants Dordt University, f/k/a Dordt College, Dordt University Board of Trustees;

Howard Wilson, individually and as agent for Dordt University; Robert Taylor, individually

and as agent for Dordt University; Derek Buteyn, individually and as agent for Dordt

University; and Erin Olson, individually and as agent for Dordt University, by and through

their counsel of record, George E. Martin III, hereby move the Court to continue the Rule

26 scheduling order and discovery plan filing deadline as follows:

             1. The current filing deadline for the parties’ Rule 26(b) and 26(f) scheduling

                 order and discovery plan is March 4, 2020.




DOCS/2435065.1

       Case 5:19-cv-04082-CJW-KEM Document 19 Filed 03/04/20 Page 1 of 3
             2. The parties have been in regular communication, and have collaboratively

                 resolved some preliminary issues (i.e., waiver of service, Plaintiff

                 proceeding under a pseudonym, issues related to initial pleadings, etc.).

             3. The parties will continue to work collaboratively, but need an additional 14

                 days to file their Rule 26(b) scheduling order and Rule 26(f) discovery plan.

        The parties respectfully request a continuance of the deadline to file their Rule 26

reports of 14 days, or until March18, 2020.

        Dated this 4th day of March, 2020.

                                                 JOHN DOE, Plaintiff,

                                           By:     /s/David Goldman
                                                   David H. Goldman, Esq.
                                                   501 SW 7th Street, Suite J
                                                   Des Moines, IA 50309
                                                   Phone: 515-309-6850
                                                   Email: dgoldman@babichgolman.com

                                           and

                                           By:     /s/Adrienne Levy, Esq.
                                                   Andrew T. Miltenberg, Esq. (pro hac)
                                                   Stuart Bernstein, Esq. (pro hac)
                                                   Adrienne Levy, Esq. (pro hac)
                                                   363 Seventh Avenue, Fifth Floor
                                                   New York New York 10001
                                                   Phone: 212-736-4500
                                                   Email: amiltenberg@nmllplaw.com
                                                          sbernstein@nmllplaw.com
                                                          alevy@nmllplaw.com




DOCS/2435065.1

       Case 5:19-cv-04082-CJW-KEM Document 19 Filed 03/04/20 Page 2 of 3
                                              DORDT UNIVERSITY F/K/A DORDT
                                              COLLEGE; DORDT UNIVERSITY BOARD
                                              OF TRUSTEES; HOWARD WILSON,
                                              ROBERT TAYLOR, DEREK BUTEYN,
                                              AND ERIN OLSON, Defendants.

                                      By:       /s/Heidi A. Guttau
                                                Heidi A. Guttau (IA #21570)
                                                George E. Martin III (pro hac)
                                                Leigh Campbell Joyce (pro hac)
                                                Michael J. Roccaforte (pro hac)
                                                BAIRD HOLM LLP
                                                1700 Farnam Street, Suite 1500
                                                Omaha, NE 68102-2068
                                                Phone: 402-344-0500
                                                Email: hguttau@bairdholm.com
                                                       gmartin@bairdholm.com
                                                       lcampbell@bairdholm.com
                                                       mroccaforte@bairdholm.com

                             CERTIFICATE OF SERVICE

        I hereby certify that on this 4th day of March, 2020, I electronically filed the
foregoing with the Clerk of the Court using the CM/ECF system which sent notification of
such filing to the following:

        David Goldman
        Babich Goldman, P.C.
        501 SW 7th Street, Suit J
        Des Moines, IA 50309
        dgoldman@babichgoldman.com

        Andrew T. Miltenberg
        Stuart Bernstein
        Adrienne Levy
        363 Seventh Avenue, Fifth Floor
        New York, NY 10001
        amiltenberg@nmllplaw.com
        abernstein@nmllplaw.com
        alevy@nmllplaw.com

And I hereby do certify that I have mailed by United States Postal Service the document
to the following non CM/ECF participants:

        None

                                          /s/Heidi A. Guttau


DOCS/2435065.1

       Case 5:19-cv-04082-CJW-KEM Document 19 Filed 03/04/20 Page 3 of 3
